Citation Nr: 1118387	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  04-22 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left mandibular neuralgia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to August 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This appeal has previously been before the Board and was remanded in October 2009.  Additional development is required, as the instructions of the October 2009 remand orders were not complied with in their entirety.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2009 remand, the RO was instructed to consider whether the Veteran's case should be forwarded to the Director of the Compensation and Pension Service for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  Moreover, should submission under § 3.321(b) be deemed unwarranted, the reasons for this decision should be set forth in detail.  A Supplemental Statement of the Case was issued in March 2011.  However, there is no indication that the RO considered whether the Veteran's case should be forwarded to the Director of the Compensation and Pension Service for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, the Veteran has submitted additional trea

Accordingly, the case is REMANDED for the following action:

The RO should review the expanded record and re-adjudicate the issue of increased rating for left mandibular neuralgia, to include the matter of whether referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.  Should submission under § 3.321(b) be deemed unwarranted, the reasons for this decision should be set forth in detail.

If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


